DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 23, 2021 has been entered. Claims 1-4, 6-18, 20 are pending in the application. Applicant’s amendments to the claims have overcome every objection previously set forth in the Non-Final Office Action mailed September 23, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-7, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2010/0331810) in view of Wei (US 2014/0349211) and further in view of Jang (US 2018/0369579).
Regarding claim 1, Imran discloses an apparatus (5, Fig  2) comprising: a battery (135, Fig 6) configured to produce a potential difference (Para 0041); and a first pair of electrical contacts (20 and 30, Fig 2) electrically connected to the battery to enable a flow of electrical current therebetween when the potential difference from the battery is applied across the first pair of electrical contacts, wherein the apparatus is configured such that when the apparatus is attached to a skin of a user, the battery produces the potential difference and enables the flow of electrical current through the user's skin via the first pair of electrical contacts (Para 0028); and a medicament layer (21, Fig 2) configured to be absorbed into the user's skin, wherein the medicament layer is positioned above the first pair of electrical contacts and in contact with the user's skin (Para 0030; as described, the medicament layer is in contact with the skin through the porous portion 24), and wherein the apparatus is configured such that the flow of electrical current through the user's skin comprises a direct current to accelerate an absorption of the medicament layer into the user's skin (Par 0009, lines 3-4; Para 0028, lines 6-10; Para 0036, lines 8-11).
	Imran is silent regarding a graphene oxide battery configured to produce a potential difference in a presence of water, the graphene oxide battery is exposed to water from the user's skin which produces the potential difference, and a porous substrate.
Wei teaches a graphene oxide battery (300, Fig 3; Para 0029) configured to produce a potential difference due to the passage of water from the environment (Para 0030; Para 0035). 

	Imran and Wei disclose all of the elements of the invention as discussed above, however, they are silent regarding a porous substrate
Jang teaches an apparatus (device of Fig. 1) comprising a battery (“power supply”, Fig 1), a pair of electrical contacts (“electrode”, Fig 1), and a porous substrate (140, Fig 5A) and wherein the 30apparatus is configured such that the apparatus is exposed to water via the porous substrate (Para 0047). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Imran and Wei to include a porous substrate that can expose the battery to water as taught by Jang in order to provide a flow path for water from the environment to the battery (Para 0047).
Regarding claim 2, the modified invention of Imran, Wei, and Jang discloses the graphene oxide battery (300, Fig 3 –Wei) is a graphene thin film battery (Para 0034 -Wei).
Regarding claim 3, the modified invention of Imran, Wei, and Jang discloses the graphene oxide battery (300, Fig 3 –Wei) comprises a first electrode (310, Fig 3 –Wei), a second electrode (330, Fig 3 –Wei) and an electrolyte (320, Fig 3 -Wei), the first electrode comprising graphene oxide (Para 0034 -Wei) 
Regarding claim 4, the modified invention of Imran, Wei, and Jang discloses the electrolyte (320, Fig 3 –Wei) is configured to absorb water from a surrounding environment and deliver it to the first electrode to facilitate the generation of the protons (Para 0035 -Wei).
Regarding claim 6, the modified invention of Imran, Wei, and Jang discloses a controller element (140, Fig 6 -Imran) which is electrically connected between the graphene oxide battery (300, Fig 3 –Wei) and the first pair of electrical contacts (20 and 30, Fig 6 -Imran) (See Fig 6 –Imran; in the modified invention the proton battery would be in the place of power source 135, therefore the control element 140 is between the proton battery and the first pair of electrical contacts) and is 35configured to control the potential difference applied across the first pair of electrical contacts by the graphene oxide battery and the resulting in the flow of electrical current through the user's skin (Para 0041 -Imran).
Regarding claim 7, the modified invention of Imran, Wei, and Jang discloses the controller element (140, Fig 6 -Imran) comprises electrical stimulation driving electronics which control the flow of electrical current through the user's skin according to a predetermined pattern (Para 0041 -Imran).
Regarding claim 12, the modified invention of Imran, Wei, and Jang discloses one or more additional pairs of electrical contacts electrically connected to the graphene oxide battery to enable the flow of electrical current through the user's skin via the respective one or more pairs of electrical contacts when the potential difference from the graphene oxide battery is applied across the respective one or more additional pairs of electrical contacts (Para 0029, lines 13-22 -Imran).
Regarding claim 14, the modified invention of Imran, Wei, and Jang discloses the apparatus comprises one or more of a patch (15, Fig 2 -Imran).

Imran is silent regarding the graphene oxide battery configured to produce the potential difference in a presence of water; and configuring the apparatus such that when the apparatus is attached to the user's skin, the graphene oxide battery is exposed to water from the user's skin which produces the4S.N.: 16/309,206 Art Unit: 3783potential difference, and a porous substrate.
Wei teaches a graphene oxide battery (300, Fig 3; Para 0029) configured to produce a potential difference in a presence of water (Para 0030; Para 0035). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery disclosed by Imran to instead be a graphene oxide battery configured such that when the apparatus is attached to the 10skin of a user, the graphene oxide battery is exposed to a passage of water from the environment (including the user’s skin; the graphene oxide battery taught by Wei relies on water vapor to power the battery, so any water on the user’s skin that comes in to contact with the battery such as vapor from sweat would produce the potential difference) 
Imran and Wei disclose all of the elements of the invention as discussed above, however, they are silent regarding a porous substrate
Jang teaches an apparatus (device of Fig. 1) comprising a battery (“power supply”, Fig 1), a pair of electrical contacts (“electrode”, Fig 1), and a porous substrate (140, Fig 5A) and wherein the 30apparatus is configured such that the apparatus is exposed to water via the porous substrate (Para 0047). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Imran and Wei to include a porous substrate that can expose the battery to water as taught by Jang in order to provide a flow path for water from the environment to the battery (Para 0047).
Regarding claim 16, the modified invention of Imran, Wei, and Jang discloses the graphene oxide battery (300, Fig 3 –Wei) is a graphene thin film battery (Para 0034 -Wei).
Regarding claim 17, the modified invention of Imran, Wei, and Jang discloses the graphene oxide battery (300, Fig 3 –Wei) comprises a first electrode (310, Fig 3 –Wei), a second electrode (330, Fig 3 –Wei) and an electrolyte (320, Fig 3 -Wei), the first electrode comprising graphene oxide (Para 0034 -Wei) and configured to generate protons in the presence of water to produce the potential difference between the first and second electrodes (Para 0030; Para 0032–Wei), and the electrolyte configured to enable the protons generated to flow from the first electrode to the second electrode when the first and second electrodes are connected by an external circuit (Para 0032–Wei).
.
Claims 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2010/0331810) in view of Wei (US 2014/0349211) and further in view of Jang (US 2018/0369579) and further in view Backinski (US 2013/0023816).
Regarding claim 8, the modified invention of Imran, Wei, and Jang disclose all of the elements of the invention as discussed above. The modified invention is silent regarding the apparatus is configured to enable the flow of electrical current through the user's skin at a level which causes one or more of: stimulation of nerves in the user's skin; stimulation of muscles proximal to the user's skin; alteration of properties of the user's skin; and alteration of properties of blood vessels proximal to the user's skin.
Backinski teaches an apparatus (apparatus of Fig 20A) that enables the flow of electric current through a user’s skin and comprises a medicament layer wherein the flow of the electrical current comprises a direct current to accelerate an absorption of the medicament layer into the user’s skin (Para 0088); the apparatus is configured to enable the flow of electrical current through the user's skin at a level which causes one or more of: stimulation of nerves in the user's skin (Para 0088, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Imran, Wei, and Jang to include a TENS treatment as taught by Backinski in order to have an apparatus that can deliver a medicament and deliver pain-relief TENS to reduce the patient’s discomfort and reduce skin irritation (Para 0092, lines 13-21).
Regarding claim 9, the modified invention of Imran, Wei, Jang, and Backinski discloses the electrical stimulation driving electronics are transcutaneous electrical nerve stimulation driving electronics, and3S.N.: 16/309,206 Art Unit: 3783wherein the apparatus is configured to enable the flow of electrical current through the 
Regarding claim 20, the modified invention of Imran, Wei, and Jang disclose all of the elements of the invention as discussed above. The modified invention is silent regarding the apparatus is configured to enable the flow of electrical current through the user's skin at a level which causes one or more of: stimulation of nerves in the user's skin; stimulation of muscles proximal to the user's skin; alteration of properties of the user's skin; and alteration of properties of blood vessels proximal to the user's skin.
Backinski teaches an apparatus (apparatus of Fig 20A) that enables the flow of electric current through a user’s skin and comprises a medicament layer wherein the flow of the electrical current comprises a direct current to accelerate an absorption of the medicament layer into the user’s skin (Para 0088); the apparatus is configured to enable the flow of electrical current through the user's skin at a level which causes one or more of: stimulation of nerves in the user's skin (Para 0088, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Imran, Wei, and Jang to include a TENS treatment as taught by Backinski in order to have an apparatus that can deliver a medicament and deliver pain-relief TENS to reduce the patient’s discomfort and reduce skin irritation (Para 0092, lines 13-21).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2010/0331810) in view of Wei (US 2014/0349211) and further in view of Jang (US 2018/0369579) and further in view of Carter (US 2008/0154178).
Regarding claim 10, the modified invention of Imran, Wei, and Jang disclose all of the elements of the invention as discussed above. The modified invention discloses the controller element (140, Fig 6 -Imran) which is electrically connected between the graphene oxide battery (300, Fig 3 –Wei) and the first pair of electrical contacts (20 and 30, Fig 6 -Imran) (See Fig 6 –Imran; in the modified invention the 
However, the modified invention is silent regarding wherein the first pair of electrical contacts is detachable from the controller element.
Carter teaches an apparatus comprising a first pair of electrical contacts (112, 114, Fig 36) and a controller element (600b, Fig 35), wherein the first pair of electrical contacts is detachable from the controller element (Para 0227, liens 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Imran, Wei, and Jang to have the controller element be detachable as taught by Carter in order to have an apparatus with a lower cost of manufacture since the controller element doesn’t need to be replaced between each treatment (Para 0228).
Regarding claim 11, the modified invention of Imran, Wei, Jang, and Carter discloses the controller element (600b, Fig 35 -Carter) is attached to the first pair of electrical contacts via respective magnetic contacts within the controller element and the apparatus (Para 00228 -Carter).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Imran (US 2010/0331810) in view of Wei (US 2014/0349211) and further in view of Jang (US 2018/0369579) and further in view of Backinski (US 2013/0023816); as evidenced by Hughes (US 2017/0036009).
Regarding claim 13, the modified invention of Imran, Wei, and Jang discloses the flow of electrical current through the user’s skin (Para 0028 –Imran), however is silent regarding further provides pain relief and promotes wound healing.
Backinski teaches an apparatus (apparatus of Fig 20A) that enables the flow of electric current through a user’s skin and comprises a medicament layer wherein the flow of the electrical current comprises a direct current to accelerate an absorption of the medicament layer into the user’s skin (Para 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Imran, Wei, and Jang to include a TENS treatment as taught by Backinski in order to have an apparatus that can deliver a medicament and deliver pain-relief TENS to reduce the patient’s discomfort and promote healing (Para 0092, lines 13-21 –Backinski; as evidenced by Hughes, TENS is also known to promote healing as described in Para 0001).
Response to Arguments
Applicant's arguments regarding Wei not disclosing a passage of water from the user’s skin has been fully considered but are not persuasive. Wei teaches, in Para 0030, that the presence of water facilitates the generation of protons. Thus, the modified invention comprising the battery taught by Wei would be configured to generate protons when exposed to a passage of water from the user’s skin. The water from a user’s skin is no different than the water in the environment; the battery would produce the same reaction described in Wei in the presence of any water. Additionally, the limitation “a passage of” does not appear to change the scope of the claims. Macmillan dictionary defines a passage as “movement past, over, or through a place”. The water would have to move or flow into the battery in order to facilitate the generation of protons. As Wei teaches in Para 0035, the water vapor moves into contact with the electrolyte 320 to generate protons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTARIUS S DANIEL/Examiner, Art Unit 3783 
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783